Title: From George Washington to Brigadier General William Woodford, 8 September 1779
From: Washington, George
To: Woodford, William


        
          Dr Sir
          West point September the 8th 1779
        
        I have received Your Letter of Yesterday with the report of the Field Officers of the Virginia line. The Agreement and plan entered into at White plains and sanctioned by the Committee of Arrangement as stated by the Board, will warrant the Opinion which they have given—and place the point with respect to filling vacancies in the Virginia line, in a much clearer light than I had conceived of it before. I would however observe, to prevent misconception in future—that the cap;ture of an Officer after the Resolution of the 24th November, will not authorise a promotion—this Resolution so far as it regards prisoners, was meant to apply to some peculiar cases which then existed, and that so far from intending to authorise the filling of vacancies on any new captures, one of it’s main objects was, to grant relief to Officers who had been & were prisoners, against the injuries, which they had sustained from the very practice and from their having been neglected and omitted by their States, or through some other means in former Arrangements. A practice which had obtained, in a variety of instances, and which could not be reconciled on principles either of justice, generosity or of policy. I return you the Resolution having a Copy of it by me. I have not yet received a Copy of the Arrangement from the Board of War, as soon as I get it, I will forward it to You and General Muhlenburg—with the dates of such resignations as have come to my knowledge—that matters may be put in a proper train for promotions. I am &c.
        
          G.W.
        
      